 NATIONAL SEA PRODUCTSNational Sea Products, Incorporated and Local 385,United Food & Commercial Workers Interna-tional Union, AFL-CIO. Case I-CA-17342February 8, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATI R ANDMEMBERS FANNING AND HUNTEROn September 16, 1981, Administrative LawJudge Frank H. Itkin issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision and in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certairn credibilly findingsmade bythe Adminisiratise Law Judge. It is Ihe Board's establishedpolicy not to overrulc aIn administrative las Judge's resolulionr with re-spect to credihilily uniles, he clear preponderance of all of the rclsanlevidence convinces us that the resolutioons are incorrecl Slandard Dr,Wall Producti. Inc. 91 NI. Rl3 544 (195()),. nfd.188 F 2d 362 (3d Cir1951). We have carefully exanmined the record and find no basis for re-versing his findings2 In adopting the Administratie I ass Judge's recommendation to dis-miss the complaint, ue further note that the credited esidence indicatesUnion Representative Stephen Buziell consented in adsance to Respond-ent's providing an escort for his April 2, 1981, tour of tihe plantDECISIONSTAI EMEN OF THE CASIEFRANK H. IrIKIN, Administrative Law Judge. Anunfair labor practice charge was filed in this case onApril 2, and an amended charge was filed on May 1.1980. A complaint issued on July 29, 1980, and the com-plaint was later amended at the hearing. The hearing wasconducted on March 30 and August 12, 1981, in Rock-land and Portland, Maine. Briefly, General Counsel con-tends that National Sea Products, Incorporated (Re-spondent), violated Section 8(a)(1) and (5) of the Nation-al Labor Relations Act, as amended, by unilaterallychanging the "plant visits" provision in its collective-bar-gaining agreement with Local 385, United Food & Com-mercial Workers International Union, AFL-CIO (theUnion), and also by engaging in related coercive con-duct. Respondent denies that it has violated the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs of counsel, I make the following find-ings of fact and conclusions of law:FINDInNGS O FACTThe Union is admittedly a labor organization withinthe meaning of Section 2(5) the Act. Respondent is ad-mittedly an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. TheUnion is, and has been for a number of years, the bar-gaining agent of Respondent's production and mainte-nance workers at its plant in Rockland, Maine, where itis engaged in the processing, sale, and distribution of fishand related products.' Respondent and the Union are,and have been for many years, parties to a collective-bar-gaining agreement, which provides (G.C. Exh. 2, p. 8):Plant Visits by Union RepresentativeA duly authorized representative of the Unionshall be permitted to visit the various plant oper-ations covered by this Agreement for the purposeof observing working conditions and shall also bepermitted to check payroll records to see that thisAgreement is fully carried out. It is agreed that theUnion Representative shall first announce his pres-ence to the Manager of the Plant or his representa-tive and advise as to the reason of his visit. TheUnion further agrees that his visit shall not interferewith production.General Counsel alleges in his complaint that Respond-ent, on or about April 1, 1980, "unilaterally changed thecontract provision ...by restricting access to the plantto certain times and under conditions of escort" and, inaddition, on or about April 2, 1980, "had Union repre-sentative Stephen Buzzell arrested by police in the pres-ence of employee-members of the Union because hesought access to the plant to enforce provisions of theapplicable collective bargaining agreement." The evi-dence is summarized below.Barbara Parmelee, personnel manager for Respondent,testified that on April 1, 1980, Union Representative Ste-phen Buzzell telephoned her at the plant. She was awayfrom her desk and returned his telephone call about 3:30p.m. that same day. Parmelee recalled that Buzzellwanted to visit the plant at 6 a.m. on the following dayApril 2. Parmelee noted: "I believe he said specificallyhe wanted to visit to learn about the job that people per-fiormed so he could better represent the people." Parme-le then apprised Buzzell that she would "be gettingR ponldr nt il in is alls r dnmili in tr ahu. that the Inion isr he h;.r-gainling agentl f it, ln mphlosecs nd 1to tihe ppropriatt'ics {if the unll isalleged ill ht r c.mplilinl260 NLRB No. 53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDback in touch with him." Her next telephone conversa-tion with Buzzell was shortly after 5 p.m. on that sameday. She recalled this conversation, as follows:I indicated that he was welcome to visit the plant,but we would be happy to provide an escort forhim so that he could in fact achieve his purpose tolearn about the job. ..[He] indicated that his inten-tion was to arrive at 6, to spend the day on thefloor of the plant, that if we wanted to provide anescort that was fine, but that was still his intentionto be there at 6 and to spend the day on the floor.Parmelee explained to Buzzell in this conversation thatshe could not "authorize" his visit to start at 6 a.m. andshe would have to "get back to" him.Parmelee, in a later telephone conversation with Buz-zell on April 1, "did indicate that he [Buzzell] was goingto have to have an escort and we could provide that at8:30." Parmelee also telephoned Buzzell subsequently onthat same day. Parmelee testified that, on this occasion,she indicated that he (Buzzell) was not authorized toenter the plant at 6 p.m., that if he wished to tour theplant on (April 2), that he was to go to General ManagerMichael Smith's office at 8:30 a.m., when Smith wouldbe free and "we would arrange for Buzzell to tour theplant and learn about the job."Parmelee further testified that:Mr. Buzzell indicated that it was still his intentionto be there at 6 in the morning and he said: "if youdon't like that, you can have me arrested."I said, "my understanding is that if you show up at6 tomorrow' morning and attempt to enter the plant,that's exactly what will happen."Parmelee also testified that Respondent and the Unionhave been parties to collective-bargaining agreements forat least 15 years; that prior to this particular incident nounion representative had ever been denied the right tovisit the plant; that during late 1979 there was a changein the union leadership; that Buzzell then became thenew union representative; and that Buzzell in fact hadvisited the plant on at least one occasion shortly after be-coming the union representative. Parmelee noted thatduring Buzzell's earlier visit, Buzzell had "interferedwith production in the plant .... He struck up a con-versation with a production worker who, at that time,...stopped doing her job to talk; ....We lost prod-uct with product damage."Parmelee reminded Buzzell of this earlier incidentduring her April 1 telephone conversation. She explained"that one of the reasons that we wanted him to have anescort was that he had interfered with production duringthe prior visit."In addition, Parmelee testified that:Buzzell's request was made on April I for April 2,and we offered to provide an escort because we feltit would be useful to him in learning about the jobs.He could not really learn about them very muchjust by walking around, and indeed if he were towalk around and try to find out from the employeeswho were working at the time, he could again in-terfere with production.Parmelee, as she testified, explained this to Buzzell. Sheinvited him to be there at 8:30 a.m. on April 2, and he"said he would be at the plant at 6 ...we could havehim arrested if we wanted to." Parmelee could recall noprior union visitation to the plant before 8 or 8:30 in themorning.2Michael Smith, general manager of Respondent'splant, testified that he "was told that Mr. Buzzell wantedto come in" and visit the plant on April 2 at 6 a.m. "tobe educated"; "he was new"; and "he wanted to learnhow it went" for future negotiations and grievance pro-ceedings. Smith decided "to have people" available toescort Buzzell in order "to tell him what was goingon"-"he couldn't learn anything if he just walkedaround." Consequently, Smith authorized Buzzell to bethere at 8:30 a.m. No union agent had ever requested tobe there at 6 a.m. and, as Smith further explained, "theonly thing conveyed to me was that Mr. Buzzell wantedto come in on a learning experience."At no time did Buzzell notify Smith that Buzzellwanted to be there at 6 a.m. because "he wanted to seethe start-up operation because he had problems." Fur-ther, Smith also testified that if Buzzell had stated "thathe wanted to come in because there was a problem re-garding start up time at 6 a.m.," authorization to enter atthat time would have been granted. And, Smith ex-plained that if Buzzell had "indicated that there was aparticular problem at a particular time," he would havebeen permitted to enter the plant at the time."3Stephen Buzzell testified that he was elected to unionoffice in January 1980: that his duties included enforcingthe collective-bargaining contract; that shortly thereafterhe visited the plant without escort although the chief ste-ward toured the plant with him; and that he also touredthe plant on a number of other occasions prior to theApril 2 incident. Buzzell claimed that "people [employ-ees] were questioning the start-up time" at the plant-"they were being forced to start earlier" than "theyshould have" and, consequently, Buzzell wanted to touri P'roductionl Manlager Barbara McCleanr recalled how Buzzell had vis-ited the plant prior to the April 2 incident and, on that occasion, started"talking ,ith tw.o .of the packers .on the line" resulting in the loss ofproduct:' I)avid Beaster. chief engineer and security officer fior Respondent,testified that he had been instructed by General Manager Smith that Buz-,ell "does not ha'e pernission to enter the building;" Beaster so in-formed Hu/zell at 6 a m on April 2 and after Buzzell insisted on cominginto the building. Beaster called the police who arrested Buzzeil. Beasterthen heard Buzzell yell to the assembled employees: "See what kind off king Comnpany you're working for."Iarr) Davlis, general foreman for the Company, testified that Smithhad i.ltrutced himi to take Buzzell on a tiur of the plant on April 2 "toinfirm IHBuzzell] or to educate him as to the type of work we did"; Smithin fact tlok Buzzell oln such a tour on April 2 after Buzzell was releasedfrom jail that morning; and Buzzell. during his tour. raised his hands overhis head id said, "We shall overcome brothers and sisters " Earlier thatmorninrig when tBuzzell waas arrested by the local police. he told the as-sembled sworkers: "See hat kind iof f king people yiiu wvork for "4 NATIONAL SEA PRODUCTSthe plant about 6 a.m. "to find out for" himself. Buzzell.as he further testified, spoke on the telephone with Com-pany Representative Parmelee on April 1. He recalled:"I just wanted to let her know that I was going to be atthe plant at 6 a.m. on the following day."Buzzell testified that Parmelee telephoned him laterthat same day, and:[S]he wanted to know the reason whNo I wanlted tobe in there at 6 in the morning, and I told her thatbecause of the many problems that we've had in theplant and the many grievances that were pendingI thought it was appropriate to be in thereearly in the morning to find out Just what's happen-ing in the plant, and also being a new business agentI would like to familiarize myself with the differentpositions and the jobs in the plant.Parmelee then replied: "[W]e just couldn't provide some-body to escort you through the plant at that time." Buz-zell asserted that "I didn't need an escort ...the Com-pany hadn't provided an escort in the past." Buzzellclaimed that Parmelee had informed him on April I that,"if I arrived at the plant at 6 1 would be removed bodilyfrom the plant." Buzzell was in fact arrested on April 2after he persisted in entering the plant at 6 a.m. AfterBuzzell was released by the police, he returned to theplant, about 8 or 9 a.m., and toured the facility wvithoutincident.4Buzzell could not remember Parmelee mentioning atanytime about his interfering with production during anearlier tour of the plant Buzzell, in restating the reasonsgiven to Parmelee on April I for his 6 a.m. visit, testi-fied:To observe the working conditions in the plant, fa-miliarize myself. The first two conversations I hadwith her was, I mentioned, to familiarize myselfwith the operation of the plant because I was a newbusiness agent.Buzzell later added: "And I had many pending griev-ances." He admittedly never told Parmelee about any"problem with start-up time." He admittedly did not pro-vide management with any "specific or special reason"why he had to be present at 6 a.m. Buzzell also acknowl-edged that no grievance was ever filed regarding this al-leged startup problem. Buzzell claimed that it was cor-rected by Respondent without the Union ever notifyingit about the problem. Buzzell never told them what theproblem was.5Buzzell, in a later conversation with Smith. vas assertedlt told bySmith "He was the boss there and he felt that I couldn't iiat the plantunless I was gi.en permission by him " Buzzcll insisted that he could siti"at any time"s Union Rcpresentati'e Richard Taylor testified that Smith told him,following the ahose incident. "I run this plant and I sill tell youl suhenyou can come in and how long you call sta " Also see the testirl l"l IofUnion Steward Mary Dos.Employee Nancy Philip claimed that Huzzell tiold her that he ulas atthe plant on April 2 "to obser'e starting times" and "he haid been told ofnumerous complaints " Philip never obserecd a union represeiinati, e .isitthe plant at 6 a m Philip did not knowt if nmanagemen t "ia s al.are lf thealleged reason for Buzzell's sisitI credit the testimony of Parmelee, McClean, Smith,Beaster, and Davis as recited supra. They impressed meas trustworthy and credible witnesses. On the otherhand, I was not impressed with the testimony of Buzzell,Taylor, Dow, and Philip. Insofar as the testimony ofParmelee, McClean, Smith, Beaster, and Davis conflictswith the testimony of Buzzell, Taylor, Dow, and Philip,I find here that testimony of the former witnesses ismore complete, detailed, and reliable. In particular, I findhere that Parmelee and Smith have truthfully and accu-rately related the sequence culminating in the April 2 in-cident. Buzzell was, at times, an argumentative, vague,and evasive witness.DiscussionIt is settled law that "an employer acts in derogationof its bargaining obligation under Section 8(d) and vio-lates Section 8(a)(5) when he unilaterally modifies con-tractual terms or conditions of employment during theeffective period of a contract." See Boyer Bros., Inc., 217NLRB 342, 344 (1975). In Boyer, the employer unilateral-ly modified that portion of the "plant visitation" contrac-tual provision "by eliminating the word reasonable andadding the words after a grievance has been filed and ...reduced to writing ...and after it reaches the third step ofthe grievance procedure...." [Emphasis supplied.] Alsosee Precision Anodizing & Plating, Inc., 244 NLRB 846,855-857 (1979). However, as the Board explained inPeerless Food Products, Inc., 236 NLRB 161 (1978):But not every unilateral change in work, or inthis case access, rules constitutes a breach of thebargaining obligation. The change unilaterally im-posed must, initially, amount to "a material, substan-tial, and a significant" one, Rust Craft Broadcastingof.Aeuw oYrk. Inc., 225 NLRB 327 (1976), and we donot believe the access limitations imposed hereamount to that. From the record, including Re-spondent's representations on the brief, the neteffect of the change in policy is to remove Jacka'sformer "right" to engage unit employees in conver-sations on the production floor when those conver-sations are unrelated to contract matters. While wedo not minimize the value of employee access tounion business representatives, the change effectedhere (which does not apply to the job steward) doesnot materially, substantially, or significantly reducethat value. We shall, therefore, dismiss the com-plaint.Applying these principles to the credited evidence ofrecord here, I find and conclude that Respondent, by itsconduct on April 1 and 2, 1980, did not act in derogationof its bargaining obligation, by unilaterally imposing amaterial, substantial, and significant change in its con-tractual union access clause. The pertinent contractuallanguage permits such access "for the purpose of observ-ing working conditions" and requires the union repre-sentative to "first announce his presence" to managementand also "the reason of his visit." The union represen'a-tive "shall not interfere with production."5 I)ECISIO)NS ()O NATIONAI. IAI3()R RFLATIONS 3()ARDHere, as Personnel Manager Parmelee credibly testi-fied, Union Representative Buzzell "wanted to visit" theplant on April 2 "to learn about the job that people per-formed so he could better represent the people." Like-wise, General Manager Davis, as he credibly testified.was similarly led to believe "that Buzzell wanted tocome in on a learning experience" since "he was new."Buzzell did not apprise management that there was aparticular problem which could only be observed at cer-tain hours. Consequently, management informed Buzzellthat it would "provide an escort" during his tour "be-cause ...it would be useful to him in learning about thejobs," and "he couldn't really learn about them verymuch just by walking around." Management also notedthat Buzzell, in the past, had interfered with productionduring a tour and, by providing an escort, he would nothave to interfere with the employees on the processingline. However, as management explained, such an escortcould not be made available until about 8:3() a.m. onApril 2. Buzzell insisted on being allowed to tour theplant at 6 a.m. that day. Union representatives in the pasthad never toured the plant at this early hour. Buzzell. asfound supra, withheld from Respondent any specific oradequate explanation as to why he had to be in the plantat 6 a.m. Consequently, management refused to let Buz-zell tour at will at 6 a.m. and Buzzell was, as discussedabove, arrested. Following his release, Buzzell toured theplant without incident. As for Buzzell's alleged specialreason for demanding his 6 a.m. visit, admittedly neverrelayed to management, the "problem was corrected" byRespondent without union action. Under all these cir-cumstances, I do not find Respondent's conduct to be amaterial, substantial, and significant change in the accessclause. I credit Manager Smith's statement that had Buz-zell informed management of a reason why he had to beat the plant at 6 a.m., this isolated incident in the longbargaining relationship of the parties would not have oc-curred. I. therefore, would dismiss this complaint.6CONCI UtSIONS 01 LAWx1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. General Counsel has failed to establish by a prepon-derance of the evidence that Respondent violated Sec-tion 8(a)(l) and (5) of the Act as alleged.4. The complaint will therefore be dismissed in its en-tirety.ORDER7I hereby recommend that the complaint herein be dis-missed in its entirety.; Respondenl, under these circumstanlces. did not violale Sec. 8(a)4 Ihy seeking the assistance .of l}ocal police, as alleged.7 In the e\.ent ino exceptioins are filed as provided by Sec. 1()2 46 of theRules anld Regulations (of the National Iabor Relations Hoard, the find-rigs, coiIclulons, and rccoinlmended Order herein shall, as provided inSec 1(12 48 of the Rules and Regulations. he adopted by the Board andbeclome its findings, conclusions. and Order, and all objections theretoshall be deemed ,alved fo'r all purposes.6